— In an action to recover damages, inter alia, for breach of contract, defendant appeals from an order of the Supreme Court, Suffolk County, dated October 14, 1983, which (1) granted plaintiffs’ motion for leave to serve an amended complaint, and (2) denied defendant’s cross motion, inter alia, for summary judgment, without prejudice to renew after service of its answer to the amended complaint.
*783Order affirmed, with costs, for reasons stated in the memorandum decision of Justice Doyle at Special Term. Gibbons, J. P., Weinstein, Brown and Eiber, JJ., concur.